IN THE
                         TENTH COURT OF APPEALS

                                No. 10-10-00051-CR

REGINA MARIE DOLLARHIDE,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                          From the 413th District Court
                             Johnson County, Texas
                             Trial Court No. F41503


                          MEMORANDUM OPINION


      Appellant has filed a motion to dismiss her appeal. See TEX. R. APP. P. 42.2(a).

We have not issued a decision in this appeal. Appellant personally signed the motion.

Accordingly, the motion is granted, and the appeal is dismissed.



                                               REX D. DAVIS
                                               Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Motion granted; appeal dismissed
Opinion delivered and filed June 16, 2010
Do not publish
[CR25]




Dollarhide v. State                         Page 2